ORDER
PER CURIAM.
Silver Eagle Enterprises (hereinafter, “Silver Eagle”) appeals from the trial court’s judgment in favor of Jensen Transport, Inc. (hereinafter, “Jensen Transport”) after the companies’ tractor trailers were involved in an accident. Silver Eagle raises one issue on appeal, claiming the trial court erred in finding it one hundred percent at fault for the accident in that there was undisputed evidence Jensen Transport’s driver committed negligence per se by violating Section 304.044 RSMo (2000). Silver Eagle claims this violation proximately caused the accident and resulted in damage to Silver Eagle.
We have reviewed the briefs of the parties and the legal file on appeal. The judgment is supported by competent and substantial evidence. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo.banc 1976); IOS Capital, LLC v. Allied Home Mortg. Capital Corp., 150 S.W.3d 148, 151 (Mo.App. E.D.2004). An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).